Citation Nr: 0605730
Decision Date: 11/18/05	Archive Date: 03/02/06

DOCKET NO. 00-18 953                        DATE NOV 18 2005

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for the service-connected post traumatic stress disorder (PTSD) from February 2, 2001 to April 12, 2004, and in excess of 30 percent from April 13, 2004.

2. Entitlement to an evaluation in excess of 0 percent for the service-connected chronic obstructive pulmonary disease (COPD) from October 17, 1997 to December 16, 1999, and in excess of 10 percent from December 17, 1999.

REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 1969, from January to November 1970, and from May 1971 to July 1972.

This appeal arose before the Board of Veterans' Appeals (Board) from April 1998 and August 2001 rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO) in Waco, Texas. The veteran testified before the undersigned at a personal hearing conducted at the Waco RO in September 2004. In February 2005, this case was remanded by the Board for additional development.

FINDINGS OF FACT

1. Between February 2,2001 and April 12, 2004, the veteran's PTSD was manifested by slight depression; no evidence of a thought disorder; clear, coherent and logical speech; normal orientation; and intact memory.

2. From April 13, 2004, the veteran's PTSD is manifested by complaints of anxiety, some depression, restlessness, trouble sleeping and exhaustion, with full orientation and normal affect; no evidence of a thought disorder; intact memory; coherent and logical speech; a depressed mood and anxiety.

- 2 



3. Between October 17, 1997 and December 1, 1998, the veteran's service-connected COPD was manifested by FEV -1 of greater than 80 percent predicted and a normal spirometry.

4. From December 2, 1998, the veteran's COPD has been manifested by FEV-1 between 71 to 80 percent predicted and/or FEV-I/FVC of between 71 and 80 percent predicted.

CONCLUSIONS OF LAW

1. Between February 2, 2001 and April 12, 2004, the criteria for an evaluation in excess of 10 percent for the service-connected PTSD had not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 9411 (2004).

2. From April 13, 2004, the criteria for an evaluation in excess of 30 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, DC
9411 (2005).

3. Between October 17, 1997 to December 1, 1998, the criteria for an evaluation in excess of 0 percent for the service-connected COPD had not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, DC 6604 (1999).

4. From December 2, 1998, the criteria for an evaluation of 10 percent, but not greater, for the service-connected COPD have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, DC 6604 (2005).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed into law on November 9, 2000. This has been codified at 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002). The regulation implementing the statute can be found at 38 C.F.R. § 3.159. These laws require that, upon the receipt of a complete or substantially complete application for benefits, VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously of record, that is necessary to substantiate the claim. This notice shall indicate which portion of the information and evidence, if any, is to be provided by the claimant, and which portion, if any, is to be obtained by VA on behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005). VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim. 38 C.F.R. § 3.159(b). VA must make reasonable efforts to assist the claimant in obtaining the relevant evidence, except that VA is not required to assist if no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. § 3.159(c).

VA must make reasonable efforts to obtain records identified by the claimant and which the claimant has authorized VA to obtain. If V A is unable to obtain these records, VA must notify the claimant of the records that could not be obtained, briefly explain the efforts made to obtain them, and describe any further actions VA will take with respect to the claim. 38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002); 38 C.F.R. § 3.159(c)(1) (2005). If VA is attempting to obtain records from a Federal department or agency, the effort to obtain them will continue until the records have been obtained unless it is reasonably certain that such records do not exist or that further efforts to find them would be futile. 38 U.S.C.A. § 5103A(b )(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a

- 4 



claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision in a claim for VA benefits.

In the present case, there is no indication in the record that the veteran had been provided with a VCAA letter prior to the initial adjudication of either issue on appeal. As a consequence, this case was remanded by the Board so that the RO could provide th_ veteran with appropriate notice under the VCAA.and its implementing regulation, 38 C.F.R. § 3.159. This letter was sent to the veteran on February 12, 2005. In addition, the June 2005 Supplemental statement of the case (SSOC) also contained the provisions of38 C.F.R. § 3.159.

Because the VCAA notice in this case was not provided to the appellant prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant. See Conway v. Principi, 353 F.3d 1359 (2004).

The Board finds that the timing error in this case is not prejudicial to the claimant. He was sent a VCAA letter on the issues on appeal in February 2005, as well as the provisions of the implementing regulation in the June 2005 SSOC. These told him of what evidence was needed to substantiate his claims. Clearly, he was informed of the information and evidence that he was to obtain and what information and evidence that VA would obtain in his behalf; he was also told to submit any evidence relevant to his claims. Therefore, it is found that the veteran was aware of the evidence and information that was needed to substantiate his claims; moreover, VA obtained those records that were available in relationship to the claims. In addition, the claim was readjudicated following the provision of the notice.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553

- 5 



(1996); see also 38 C.F.R. § 20.1102 (harmless error). The claimant has been provided with every opportunity to submit evidence and argument in support of the claim and to respond to VA notices. Therefore, notwithstanding Pelegrini, to decide the appeal would not be prejudicial error to the claimant.

Applicable laws and regulations

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005). When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2005).


In determining the disability evaluation, the VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These regulations include, but are not limited to, 38 C.F.R. § 4.1, that requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2 which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

Because the veteran has perfected an appeal as to the assignment of the initial ratings following the initial awards of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the

- 6 



effective date of the initial grant of service connection until the present. This could result in "staged ratings" based upon the facts found during the period in question. See Fenderson v. West, 12 Vet. App. 119 (1999).

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD

The rating criteria for evaluating psychoneurotic disorders are as follows:

100 percent: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name;

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional

- 7 



rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships;

50 percent: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships;

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)

10 percent: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication;

- 8 



0 percent: a mental condition has been formerly diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2002 & 2005).

A GAF Score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep ajob). A GAF Score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF Score of 61 to 70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) (Manual). The GAF designation is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness," citing the Manual. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

COPD

A 10 percent evaluation for COPD is warranted when there is FEV -1 of 71 to 80 percent of predicted, or; FEV-1/FVC of 71 to 80 percent of predicted, or; DLCO (SB) 66 to 80 percent of predicted. A 30 percent evaluation requires FEV -1 of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 percent of predicted, or DLCO (SB) of 56 to 65 percent of predicted. 38 C.F.R. Part 4, DC 6604 (1999 & 2005).

- 9



Factual background and analysis

PTSD: in excess of 10 percent between February 2. 2001 and April 12. 2004

The relevant evidence of record included the report of a January 2000 VA examination. The veteran complained of insomnia, anger, and occasional intrusive recol1ections. He denied any real depression. The mental status examination noted that lie was alert and oriented. He maintained good eye contact during the interview and had excellent social skills. His speech was normal and he gave spontaneous answers. He had a positive affect, with no signs of depression. He was logical and goal directed, with no evidence of any psychotic disorders. It was commented that the evidence did not support a diagnosis of PTSD. The Axis I diagnosis was alcohol dependence, moderate; bereavement (his mother had died the previous October); and rule out dysthymic disorder. The Axis II diagnosis was a personality disorder.

VA outpatient treatment records developed between 2000 and 2001 noted his continuing complaints of anger and some depression. In February 2001, his Global Assessment of Functioning (GAF) Score was 70; his mood was good and his affect was full. On May 1, 2001, his mood was good, his affect was restricted and he was goal directed. The GAF Score was 70. On July 30, 2001, he stated that he was anxious during the day. He was alert, oriented, with a fair mood and a full affect. He was logical and goal directed. His PTSD was found to be in remission. On October 18, 2001, his mood was angry, although his affect was full. His thoughts were irrational, with him blaming others for his problems. The GAF was 55 to 65.

The veteran was afforded another VA examination in May 2002. He complained of depression and nervousness. The mental status examination found that his affect was almost euthymic, broad with an underlying edge of irritability. His mood was slightly irritable and he was quick to anger. He was oriented and his memory was intact. His speech was normal. The assessment noted that the veteran did not endorse all the criteria of PTSD and he was diagnosed with dysthymic disorder.

- 10 



VA outpatient treatment records developed in 2002 and 2003 showed on January 3, 2002 he was alert and oriented; his affect was agitated and his mood was angry and upset. He was mildly paranoid, and he was sarcastic and overly critical. He was
noted to be still drinking. The GAF was 40. In May 2002, he was alert, oriented, and in a good mood. His affect was bright and he was logical and goal directed. His PTSD was described as stable and a GAF Score of 55 to 65 was assigned. In August 2002, his PTSD was again described as stable, with a GAF Score of 60. On September 5, 2003, he was alert and without evidence of a thought disorder. His memory was fair and he was oriented. His speech was logical and goal directed. The examiner saw no evidence of any depression. The diagnosis was depressive disorder.

After a careful review of the evidence of record, it is found that, between February 2, 2001 and Apri1 12, 2004, an evaluation in excess of 10 percent for the service-connected PTSD was not warranted. There is no indication that the veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), as would be required to justify a 30 percent disability evaluation. The records did not show any objective signs of depression or anxiety. He did not experience panic attacks or memory loss. His mood was described as good and his affect was full. His thoughts and speech were logical and goal directed. There were occasions when his PTSD was noted to be in remission and other occasions when this disorder was not even diagnosed. In addition, he was assigned GAF Scores which ranged generally between 60 and 70, which suggests no more than mild impairment. As a consequence, the evidence does not support a finding of entitlement to an evaluation in excess of 10 percent between February 2, 2001 and Apri1 12, 2004; thus, the preponderance of the evidence is against the veteran's claim for such an evaluation.

- 11 



PTSD in excess of 30 percent from April 13. 2004

The relevant evidence of record included a VA examination of the veteran performed on April 13, 2004. He stated that he was generally a "happy-go-lucky" person. He said that he had no symptoms when he was drinking, although he did insist that there were some days when he did not drink. His symptoms included too much anxiety, depression, worry, suicidal thoughts, restlessness, trouble sleeping, and exhaustion. The mental status examination found that his thought processes
were unimpaired. He denied having any hallucinations, but did express the opinion that the government was out to get him. He seemed occasionally irritated during the interview. He had frequent homicidal thoughts. He was oriented in four spheres, there was no memory impairment, his speech was normal, and he was relevant and logical. He stated that he had what he called panic attacks, periods when he would he get hot flashes and his face would become red (the examiner . noted that these episodes sounded more like rage). He endorsed a depressed mood and anxiety. The Axis I diagnoses were dysthymic disorder; alcohol abuse; pain disorder, early onset; nicotine dependence; alcohol-induced mood disorder; and mild PTSD. His Axis II diagnosis was personality disorder, not otherwise specified. His disorder was assigned a GAF Score of 51. The examiner then stated the following:

There does not appear to be a strong link between the veteran's changes in impairment in his functional status and quality of life and his PTSD symptoms. His current impairment in quality oflife and functional status appears to be influenced primarily by his medical problems and his alcohol abuse.

VA outpatient treatment records developed in 2004 showed that between May and October he was alert, cooperative, and displayed no thought disorders. His speech was coherent and logical. The diagnoses were anxiety and depressive disorders.

The veteran testified at a personal hearing at the Waco RO before the undersigned. He stated that he did not like to be around other people. He noted that he had been married 5 times, although he described this marriage as doing well. He denied

- 12 



having any bad nightmares and occasional flashbacks. He had had over 40 jobs over the years, mainly in construction. He described himself as impulsive and easy to anger.

After a careful review of the evidence of record, it is found that an evaluation in excess of30 percent for the service-connected PTSD from April 13, 2004 is not warranted. There is no evidence to suggest that the veteran suffers from
occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. The veteran's affect has been described as full, and his speech is normal, logical and goal directed. He did not describe actual panic attacks and there was no objective indication that he had trouble understanding complex commands. His memory is unimpaired. He did have a depressed mood and some anxiety. While he has not worked in many years, he has multiple medical problems, to include a heart disorder that has resulted in his employment difficulties. The GAF Score assigned suggests the presence of moderate symptoms; however, the VA examination conducted in April 2004 had found that his disability is primarily the result of his medical problems and his alcohol abuse and not his PTSD symptoms. Therefore, it is found that the 30 percent evaluation assigned adequate_y compensates the veteran for the current degree of disability resulting from his service-connected PTSD.

In conclusion, it is found that the preponderance of the evidence is against the veteran's claim for an evaluation in excess of 30 percent for the service-connected PTSD from April 13, 2004.

COPD: in excess of 0 percent between October 17. 1997 and December 16. 1999

The relevant evidence of record included a VA pulmonary function test (PFT) performed in September 1997. This noted that the FEV -1 was 108 percent of

- 13 



predicted and the FEV -1/FVC was 98 percent of predicted. A chest X-ray showed interstitial pneumonic densities with consolidations in both lower lungs.

A June VA chest X-ray was negative. A September 22, 1998 chest X-ray noted incomplete inspiratory effort on the study with elevation of the hemidiaphragms, especially on the left. There was mild lower lung pulmonary vascular engorgement.
It was commented that it was a minor abnormality. The reduced FVC was suggestive of mild restrictive ventilatory dysfunction. A December 2, 1998 VA PFT which showed that the FEV-l was 81 percent of predicted and the FEV-l/FVC
was 72 percent of predicted. The interpretation was of a normal spirometry.

After a careful review of the evidence of record, it is found that an evaluation in excess of 0 percent between October 17, 1997 and December 1, 1998 for the service-connected COPD is not warranted. As noted above, a 10 percent evaluation, for COPD is warranted when there is FEV -1 of 71 to 80 percent of predicted, or; FEV-lIFVC of71 to 80 percent of predicted, or; DLCO (SB) 66 to 80 percent of predicted. See 38 C.F .R. Part 4, DC 6604. The PFT readings obtained during this period do not demonstrate the degree of restriction contemplated by DC 6604 to justify a 10 percent disability evaluation during this time period. Therefore, it is found that the noncompensable evaluation assigned during that time period adequately compensates the veteran for the degree of disability present. However, on December 2, 1998, FEV -lIFVC was 72 percent of predicted, warranting a 10 percent, but not greater, evaluation

In conclusion, it is found that the preponderance of the evidence is against the veteran's claim for an evaluation in excess of 0 percent between October 17, 1997 and December 1, 1998, and against an evaluation greater than 10 percent from December 2, 1998.

COPD: in excess of 10 percent from December 17. 1999

The relevant evidence included a VA PFT conducted in December 1999. These showed FEV-l of 80 percent of predicted and FEV-l/FVC of73 percent of predicted. The DLCO was 72 percent.

- 14 



The veteran was hospitalized by VA in July 2000. He had bilateral normal vesicular breath sounds. The chest X-ray showed a mild prominence of dependent lung markings with probable subsegmental atelectasis in both lower lungs. The lungs were otherwise clear.

In January 2002, the veteran was examined by VA. He reported problems with breathing on minimal exertion, with shortness of breath at about 50 yards. He complained of a chronic productive cough. He denied any hemoptysis. . An echocardiogram showed no findings of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension. His respiration was unlabored. There was no dullness with percussion. Inspiratory and expiratory breath sounds were diminished anteriorly. Posteriorly there were bibasilar crackles. The PFTs were noted as normal, with normal diffusing capacity. There was no significant difference with the use of bronchodilators.

A VA PFT was performed in March 2004. The FEV -1 was 94 percent of predicted and the FEV-l/FVC was 76 percent of predicted. The impression was normal spirogram with no change following the use of bronchodilators. The diffusion capacity was also normal. A chest X-ray revealed no active disease.

The veteran was afforded a VA examination in May 2004. He was noted to smoke 1/2 a pack of cigarettes a day. He used two puffs of Combivent 4 times a day. He reported having a productive cough, with white to occasionally dark sputum. He denied any hemoptysis. He reported dyspnea on exertion after walking 1 to 2 blocks on a flat surface, more quickly on steeper surfaces. The objective examination noted some increase in AP diameter of the thorax. His respiration did become labored with exertion during the examination. There was no dullness on percussion. The inspiratory breath sounds were anteriorly diminished, as were the expiratory breath sounds. Posteriorly, he had fixed inspiratory crackles and rhonchi. There was no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension. The diagnosis was COPD documented in the past (not documented on chest X-ray or by PFTs).



The veteran then testified at a personal hearing at the Waco RO before the undersigned in September 2004. He stated that he could walk about 2 to 3 flat blocks, at which time he has to stop and rest. He said that his chest feels congested and that he breaths hard. He noted the regular use of inhalers.

On April 28, 2005, the veteran was seen by VA on an outpatient basis. His lungs were clear to auscultation and percussion. There was good excursion, with no	crackles or wheezes.

After a careful review of the evidence of record, it is found that an evaluation in excess of 10 percent from December 17, 1999 for the veteran's service-connected COPD is not warranted. As previously noted, a 30 percent requires FEV -1 of 56 to 70 percent of predicted, or; FEV -1/FVC of 56 to 70 percent of predicted, or DLCO (SB) of 56 to 65 percent of predicted. 38 C.F.R. Part 4, DC 6604 (2005). The FEV -1 and the FEV -lIFVC levels are not reduced to the levels needed to justify the assignment of a 30 percent disability evaluation. In fact, his FEV -1 was 94 percent of predicted and the FEV-l/FVC was 76 percent of predicted. Therefore, it is found that the 10 percent evaluation assigned adequately compensates the veteran for his current degree of disability.

In conclusion, it is found that the preponderance of the evidence is against the veteran's claim for an evaluation in excess of 10 percent from December 17, 1999 for the service-connected COPD.

Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2005), ratings are to be based as far as practicable upon the average impairment of earning capacity. However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case represents such an exceptional or unusual disability picture with such related

- 16 



factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. The Board finds no exceptional circumstances in this case that would warrant referral for consideration of an extraschedular evaluations.

ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected post traumatic stress disorder (PTSD) from February 2, 2001 to April 12, 2004 is denied.

Entitlement to an evaluation in excess of 30 percent for the service-connected PTSD from April 13, 2004 is denied.

Entitlement to an evaluation in excess of 0 percent for the service-connected chronic obstructive pulmonary disease (COPD) from October 17, 1997 to December 1, 1998 is denied.

Entitlement to an evaluation of 10 percent, but not greater, for the service-connected COPD from December 2, 1998, is granted, subject to the laws and regulations governing the payment of monetary benefits.

MILO H. HAWLEY	
Acting Veterans Law Judge, Board of Veterans' Appeals

- 17 




